Citation Nr: 0519054	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1959 to 
March 1962.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for bilateral hearing loss.

A notice of disagreement was received in November 2002, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 
 
In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Portland, Oregon, RO.  


FINDING OF FACT

At least some part of the veteran's bilateral hearing loss is 
attributable to acoustic trauma experienced while the veteran 
performed active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5104, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Criteria and Analysis

The veteran contends that he was exposed to acoustic trauma 
in the course of his active service, and began wearing 
hearing aids within 10 years of his discharge.

The veteran states that he was stationed in Germany with the 
Engineers and huge Army guns, used to shoot 20 miles, were 
firing over his head.  The veteran also contended at the 
April 2005 Board hearing that he was part of a movement of 
troops that included a rock crusher and other heavy 
equipment.  The veteran's DD-214 indicated that he had 1 year 
and 10 months of foreign service and service personnel 
records reflect that he was an engineer.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records are negative for diagnosis or 
treatment of hearing loss and the veteran reported no hearing 
problems in his December 1961 Report of Medical History.  In 
his December 1961 examination prior to discharge he was given 
an audiological test.  The pure tone thresholds, in decibels, 
with the required conversion from ISO to ASA shown in 
brackets, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

Private post-service medical records from Bruce E. Vanzee, 
M.D., reflect that the veteran wore a hearing aid and was 
hard of hearing in July 1999.  The veteran underwent a VA 
examination in April 2001.  On the VA authorized audiological 
evaluation in April 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
80
85
90
LEFT
70
65
80
95
100

The average pure tone threshold for the right ear was 80 and 
the average pure tone threshold for the left ear was 85.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 85 percent in the left ear.  
The examiner diagnosed moderate to severe sensorineural 
hearing loss, bilaterally.  

The veteran underwent a second VA examination in July 2002, 
and the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
80
85
LEFT
75
75
80
85
95

The average pure tone threshold for the right ear was 78.75 
and the average pure tone threshold for the left ear was 
83.75.  Speech audiometry revealed speech recognition ability 
of 64 percent in the right ear and of 40 percent in the left 
ear.

The July 2002 VA examiner found that the veteran's 
tympanometry suggested essentially normal middle ear 
functions bilaterally.  The examiner diagnosed sensorineural 
hearing loss, bilateral, severe to profound.  The examiner 
also diagnosed bilateral tinnitus, constant, not 
debilitating.  The examiner noted that the veteran's 1961 
audiometry was recorded as normal from 500 to 8000 Hz 
bilaterally, and found that by the veteran's history he "was 
exposed to sufficient noise during military service to have 
caused some portion of his bilateral high frequency 
sensorineural hearing loss, but there is no documentation 
within his medical records to support a hearing loss claim."  

The veteran also submitted two statements from his sister and 
a friend received in October 2001.  His friend's statement 
indicated that he has known the veteran since early 1954, 
before he went into the Army.  The friend stated that the 
veteran had no hearing problems prior to entering military 
service.  The friend stated that the veteran's father 
commented that the veteran was either "hard of hearing or 
doesn't listen to his dad."  The friend opined that the 
veteran's hearing loss was due to the Army.  The veteran's 
sister stated that the veteran returned from Germany on 
emergency leave in December 1960.  His sister indicated that 
during his emergency leave the family noticed that his 
hearing was not the same as when he left for the army.     

The medical evidence involves a notation of hard of hearing 
in 1999 and diagnoses of severe to profound bilateral hearing 
loss in 2001 and 2002.  While these medical records of 
hearing loss are more than 35 years after the veteran's 
service, the separation audiological examination shows a 
modest hearing loss at that time.  The July 2002 VA examiner 
indicated that noise exposure based upon the veteran's 
history could have played a part in his current high 
frequency loss, and noted that the veteran worked primarily 
as a rural mail carrier following service. 

The Board finds the veteran to be credible, and accepts the 
veteran's statements regarding his exposure to acoustic 
trauma and that he began wearing hearing aids in the late 
1960's.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), and finds there is an approximate balance of the 
positive evidence with the negative evidence.  That being the 
case, the veteran is entitled by law to the benefit of any 
doubt, and service connection for bilateral hearing loss is 
warranted. 
   

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


